Citation Nr: 1516127	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-12 468	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia



THE ISSUES

Entitlement to an annual clothing allowance for the year 2012.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to November 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Decatur, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the issuance of the January 2013 statement of the case (SOC), the Veteran submitted new statements and a photograph regarding his claim for clothing allowance that has not been considered by the AOJ or the VAMC.  

Specifically, the Veteran stated in his substantive appeal that he had been continuously wearing hinged knee braces since January 2011, and that he wore the VAKC64 hinged knee braces bilaterally in 2011 and 2012, until the VAKC64 was discontinued by VA, at which point he was issued the VAKC84 hinged knee brace in July 2012.  The Veteran noted that in a letter dated in February 2013, VA stated that in 2012 the manufacturer for the off-the-shelf braces sent a letter to Washington, D.C. that their braces would not interfere/damage outer clothing, and that these off-the-shelf braces issued by VA would no longer qualify in 2013 for clothing allowance claims.  In the letter, VA also apparently stated that these changes would not go into effect until 2013 and were in response to the notification from the brace manufacturer.  

The Veteran also contended that the although the VAKC64 hinged knee braces were discontinued for use by VA late in 2012, according to the manufacturer's website, the VAKC64 hinged braces are still in production, which demonstrates that the VAKC64 hinged knee braces did not meet the standards required for non-interference/damage to outer clothing.  Further, the Veteran claimed he had two pairs of shorts which demonstrated the excessive wear and tear brought about by wearing the VAKC64 hinged knee braces, and that the damage/excessive wear of the shorts was caused by exclusively wearing of the VAKC64 hinged knee braces.  Included with his statements was a photograph of his damaged shorts.  Finally, VA treatment records show that in July 2013, the Veteran applied for new knee braces as his old ones were too big.  These statements and photograph do not appear to have been considered for the action on appeal. 

In addition, the Board finds that an opinion from the Chief Medical Director or designee is necessary in this case.  In that regard, clothing allowance is payable to a Veteran who has a service- connected disability if:  (1) A VA examination or hospital or examination report from a facility specified in § 3.326(c) discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in §3.350(a), (b), (c), (d), or (f); or (2) The Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a). 

The Veteran maintains that his clothing is damaged by a hinged brace he used for his service-connected knee disability.  Treatment records confirm he was issued a knee brace; however, the record does not reflect any comment from a VA examiner or VA provider or the Chief Medical Director or designee regarding whether any prosthetic or orthopedic appliance worn by the Veteran tended to wear or tear his clothing.  Thus, the claim must be remanded to obtain an opinion regarding the Veteran's use of a knee brace and the effect on his outer garments, if any. 

Finally, the Veteran should be provided proper notice of the evidence necessary to substantiate his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran proper notification for his claim for entitlement to an annual clothing allowance. 

2. Arrange for the Veteran's file to be reviewed by the Chief Medical Director or designee to determine if the knee brace provided by VA to the Veteran in 2012, for his service-connected knee disability, tended to wear or tear the Veteran's clothing. 

3. Thereafter, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


